                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

PROGRESSIVE SOUTHEASTERN                        )
INSURANCE COMPANY,                              )
                                                )
                     Plaintiff,                 )
v.                                              )            Case No. 4:19-CV-00378
                                                )
RICKY NELL ROBERTSON, JR.;                      )
MARSHA ZERPA, as Surviving Spouse of            )
NICHOLAS RICO ZERPA, deceased, and              )
as the Personal representative of the Estate of )
NICHOLAS RICO ZERPA; JOHN DOES                  )
1-5 and JANE DOES 1-5, wrongful death           )
beneficiaries of NICHOLAS RICO ZERPA,           )
deceased; XPO LOGISTICS FREIGHT, INC.; )
and TIMOTHY LEE CHAMBERS;                       )
                                                )
                     Defendants.                )
__________________________________________)

                            COMPLAINT FOR INTERPLEADER

       COMES NOW Plaintiff Progressive Southeastern Insurance Company, by and through its

attorneys undersigned, and pursuant to 28 U.S.C. §§ 1332, 1335, 1397, and 2361, and for its

Complaint for Interpleader states as follows:

                                              PARTIES

       1.      Progressive Southeastern Insurance Company (“Progressive”) is an insurance

company incorporated in the state of Indiana with its principal office located in Indianapolis,

Indiana.

       2.      Ricky Nell Robertson, Jr. is an individual and a citizen of the state of Missouri, and

resides in Joplin, Jasper County, Missouri.




                                                 1

            Case 4:19-cv-00378-SRB Document 1 Filed 05/10/19 Page 1 of 8
       3.      Marsha Zerpa is the surviving spouse of Nicholas Rico Zerpa, deceased, and resides

in Joplin, Jasper County, Missouri. Marsha Zerpa is also the personal representative of the Estate

of Nicholas Rico Zerpa, deceased.

       4.      John Does 1-5 and Jane Does 1-5 are the wrongful death beneficiaries for the death

of Nicholas Zerpa, deceased, pursuant to Mo. Rev. Stat. § 537.080.

       5.      XPO Logistics Freight, Inc. is a corporation organized and existing under the laws

of the state of Delaware with its corporate headquarters in Ann Arbor, Michigan.

       6.      Timothy Lee Chambers is an individual and a citizen of the state of Missouri, and

resides in Braymer, Caldwell County, Missouri.

                                 JURISDICTION AND VENUE

       7.      This court has diversity jurisdiction over the parties to this action pursuant to 28

U.S.C. § 1332(a) in that the dispute is between the plaintiff insurer and citizens of different states

such that there is complete diversity between the plaintiff and each of the defendants. The amount

in controversy exceeds $75,000. This court has original jurisdiction pursuant to 28 U.S.C. § 1335.

       8.      Venue is proper pursuant to 28 U.S.C. § 1391(a) and § 1397.

                                          THE POLICY

       9.      Progressive issued a commercial auto policy to Capital Industries, LLC and Four

Points Moving identified as Policy No. 06281019-0 (the “Policy”). The Policy, effective from

November 1, 2017 to November 1, 2018, contains bodily injury and property damage liability

coverage up to a combined single limit of $1,000,000. The Policy insured a 1995 Isuzu NPR

bearing a VIN of JALB4B1KXS7019012. A certified copy of Policy No. 06281019-0 is attached

hereto as Exhibit “A.”




                                                  2

            Case 4:19-cv-00378-SRB Document 1 Filed 05/10/19 Page 2 of 8
       10.      The Policy was issued in the state of North Carolina, and contains bodily injury and

property damage liability coverage which states in relevant part:

                              PART I – LIABILITY TO OTHERS

INSURING AGREEMENT – LIABILITY TO OTHERS

Subject to the Limits of Liability, if you pay the premium for liability coverage for the insured

auto involved, we will pay damages, other than punitive or exemplary damages, for bodily injury,

property damage, and covered pollution cost or expense, for which an insured becomes legally

responsible because of an accident arising out of the ownership, maintenance or use of that

insured auto.

...

ADDITIONAL DEFINITIONS USED IN THIS PART ONLY

A.     When used in Part I – Liability To Others, insured means:

       1.       You with respect to an insured auto.

       2.       Any person while using, with your permission, and within the scope of that

                permission, an insured auto you own, hire, or borrow . . .

...

                For purposes of this subsection A.2., an insured auto you own includes any auto

                specifically described on the declarations page.

       3.       Any other person or organization, but only with respect to the legal liability of that

                person or organization for acts or omissions of any person otherwise covered under

                this Part I – Liability To Others.

...

LIMIT OF LIABILITY



                                                     3

            Case 4:19-cv-00378-SRB Document 1 Filed 05/10/19 Page 3 of 8
We will pay no more than the Limit of Liability shown on the declarations page for this coverage

for the insured auto involved in the accident regardless of:

1.     the number of premiums paid;

2.     the number of insured autos or trailers shown on the declarations page;

3.     the number of policies issued by us;

4.     the number of vehicles or insureds involved in an accident; or

5.     the number of claims or lawsuits arising out of an accident, subject to the following:

...

       2.      Combined Bodily Injury and Property Damage Limits

               Subject to the terms of Section 1 above, if your declarations page indicates that

               combined bodily injury and property damage limits apply for “each accident” or

               “combined single limit” applies, the most we will pay for the aggregate of all

               damages and covered pollution cost of expense combined, resulting from any one

               accident, is the combined liability insurance limit shown on the declarations page

               for the insured auto involved in the accident.

                                               FACTS

       11.     On September 28, 2018 at approximately 9:55 a.m., Ricky Nell Robertson, Jr. was

operating the insured 1995 Isuzu NPR northbound on Interstate 49 in Bates County, Missouri

approximately 177 feet south of mile marker 134.6 when, according to the Missouri Highway

Patrol, the Isuzu had an equipment failure of the front left drive tire.

       12.     At that date and time, Nicholas Zerpa was a passenger in the Isuzu.




                                                  4

            Case 4:19-cv-00378-SRB Document 1 Filed 05/10/19 Page 4 of 8
        13.     At that date and time, the Isuzu crossed into the median and then into a southbound

lane of Interstate 49, striking a 2017 Kenworth tractor trailer operated by Timothy Lee Chambers

and owned by XPO Logistics Freight, Inc.

        14.     The force of the impact between the two vehicles caused Robertson and Zerpa to

be ejected from the Isuzu.

        15.     Nicholas Zerpa died from injuries caused by the accident.

        16.     Ricky Nell Robertson, Jr. sustained critical injuries as a result of the accident.

        17.     Upon information and belief, Timothy Lee Chambers may have sustained injuries

as a result of the subject accident.

        18.     The tractor and trailer owned by XPO Logistics Freight, Inc. sustained damage as

a result of the subject accident.

        19.     Nicholas Zerpa was the title owner of the Isuzu NPR.

        20.     Nicholas Zerpa was an owner and member of Capital Industries, LLC.

        21.     Capital Industries, LLC was a named insured on the Progressive policy.

                                              COUNT I

                                    CLAIM FOR INTERPLEADER

        22.     Plaintiff restates and realleges the allegations contained in paragraphs 1 through 21

of its Complaint for Interpleader as if fully stated herein.

        23.     Plaintiff is an insurance company which issued the Policy which provides liability

insurance coverage to Capital Industries, LLC and Four Points Moving as named insureds.

        24.     The Policy also provides liability coverage for this accident to Nicholas Zerpa, who

owned the Isuzu, and the estate of Nicholas Zerpa, given Mr. Zerpa’s death in this accident.




                                                  5

           Case 4:19-cv-00378-SRB Document 1 Filed 05/10/19 Page 5 of 8
          25.   The Policy also provides liability coverage to Ricky Nell Robertson, Jr., who, upon

information and belief, was a permissive user of the Isuzu on the date and time of the subject

accident.

          26.   Defendants are adverse claimants, and either have or will make competing claims

for wrongful death, bodily injury and/or property damage against the liability coverage of the

Policy.

          27.   Defendants’ claims are adverse and independent of one another.

          28.   The claims being asserted by the defendants are all actual or potential claims against

Progressive’s insureds arising from the subject accident.

          29.   The total amount of the claims being made against Progressive and its insureds

exceed the $1 million dollar combined single limit for bodily injury and property damage liability

coverage available under the Policy for the subject accident.

          30.   Progressive and its insureds are exposed to double or multiple liability by the

Defendants’ competing claims.

          31.   The wrongful death, personal injury, and property damage claims arising from the

subject accident arose in Bates County, Missouri.

          32.   Missouri substantive law applies to this action for interpleader.

          33.   Within ninety (90) days of the filing of this action, a demand was received by

Plaintiff for the policy limits of the Policy.

          34.   Pursuant to Mo. Rev. Stat. § 507.060, Progressive seeks an Order from this Court

to deposit its combined single limit of $1,000,000 into the Court within thirty (30) days and an

Order stating that Plaintiff shall not be liable to any insured or Defendant for any amount in excess

of the Plaintiff’s $1,000,000 combined single limit in liability coverage.



                                                  6

            Case 4:19-cv-00378-SRB Document 1 Filed 05/10/19 Page 6 of 8
       35.     Progressive is a disinterested stakeholder regarding distribution of the policy

proceeds, and will, upon the Court’s Order, deposit the $1,000,000 combined single limit into the

Registry of the Court for distribution to Defendants as this Court shall order.

       WHEREFORE, Plaintiff Progressive prayer for an Order of the Court as follows:

       A.      That the Court declare the rights of the parties concerning the $1,000,000 combined

               single limit for liability coverage, which constitutes the interplead proceeds; and

       B.      That the Court enter an Order distributing the interplead proceeds to Defendants;

       C.      That the Court order that that pursuant to Mo. Rev. Stat. § 507.060, Plaintiff shall

               not be liable to pay any amount in excess of the interplead proceeds to Capital

               Industries, LLC, Four Points Moving, Ricky Nell Robertson, Jr., and the Estate of

               Nicholas Rico Zerpa or any other person or entity entitled to liability coverage

               under the Progressive Policy as a result of the subject accident;

       D.      That the Court order that pursuant to Mo. Rev. Stat. § 507.060, Plaintiff shall not

               be liable to pay any amount in excess of the interplead proceeds to Defendants or

               any other claimant seeking damages as a result of the subject accident;

       E.      For such further relief as this Court deems just and proper.




                                                 7

            Case 4:19-cv-00378-SRB Document 1 Filed 05/10/19 Page 7 of 8
                                 Respectfully submitted,

                                 FRANKE SCHULTZ & MULLEN, P.C.

                                 /s/ Suzanne R. Bruss
                                 JOHN MULLEN                         #42309
                                 SUZANNE R. BRUSS                    #60319
                                 8900 Ward Parkway
                                 Kansas City, Missouri 64114
                                 Phone: (816) 421-7100
                                 Fax: (816) 421-7915
                                 jmullen@fsmlawfirm.com
                                 sbruss@fsmlawfirm.com
                                 Attorneys for Plaintiff Progressive
                                 Southeastern Insurance Company




                             8

Case 4:19-cv-00378-SRB Document 1 Filed 05/10/19 Page 8 of 8
